DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 28 February 2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 27 September 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of Group II, claims 14, 15 and 17-23 in the reply filed on 8 August 2019 continues to be acknowledged. Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 August 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites (with emphasis added) “[t]he article of claim 14, further comprising a compound that inhibits formation of advanced glycation endproducts (AGEs), a compound that inhibits formation of non-enzymatic cross-links, a compound that removes AGEs, a compound that removes non- enzymatic cross-links, or any combination of two or more of the foregoing, wherein the compound includes: [a list of compounds].”
Notwithstanding the fact that the listing of compounds is not recited in the alternative and thus reads on requiring the use of all such compounds in practicing the method, the claim is indefinite for reciting “…wherein the compound includes…” There are multiple prior compounds recited, and it is not clear which “compound” is being referred back to. The claim is indefinite therefore. This claim has not been treated further on the merits since the number of interpretations that are mutually exclusive is too high to make a reasonable presumption.



Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 19 recites “[t]he article of claim 14, comprising at least one of a plurality of osteopontin molecules cross-linked to type-I collagen, osteocalcin cross-linked to collagen via a compound, and osteopontin cross-linked to osteocalcin via a compound.”
The instant specification has been reviewed but support cannot be located for osteopontin/osteocalcin cross linking “via a compound”. The phrase “via a compound” per se does not appear to be disclosed anywhere in the specification. While ipsis verbis support is not required, an equivalent disclosure is. The examiner is unable to locate an equivalent disclosure. Applicant’s response points to support “throughout the application as originally filed, such as at ¶39…”, however ¶39 appears to be directed to “[a]ny compound or compounds known in the art to be capable of inhibiting and/or removing such AGEs and non-enzymatic cross-links…[or those that] inhibit non-enzymatic cross-linking of collagen fibrils or removes cross-links between collagen fibrils or combinations thereof”. This is in opposition to promoting cross linking “via a compound”, since this paragraph appears to discuss compounds that inhibit or remove non-enzymatic cross-linking, rather than those that promote such cross-linking. Furthermore, a review of the instant specification does not reveal any other support for cross-linking of any sort “via a compound”. Should applicant disagree, applicant is invited to furnish specific citation by page and line number where such support exists for cross-linking “via a compound”. In the absence of any such indication, the added language is considered to comprise new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashkar et al. (“Ashkar”; U.S. Pre-Grant Publication Number 2006/0105013), in view of D'Antonio et al. (“D'Antonio” U.S. Pre-Grant Publication Number 2008/0033572; applicant’s IDS), Haudenschild et al. (“Haudenschild”; U.S. Pre-Grant Publication Number 2013/0315889) and Hu et al. (“Hu”; Proceedings of the National Academy of Sciences, 2010; 107:22425-22429; applicant’s IDS). This is a new rejection, necessitated by applicant’s IDS filed 7 March 2022. A response to applicant’s traversal follows the reiterated rejection below.
Claim 14 recites an article comprising an orthopedic implant including a surface and a coating disposed on the surface, the coating including a tissue mineralization-promoting substance, wherein the substance includes type I collagen, calcium phosphate, osteopontin, and osteocalcin. 
Claim 15 recites the tissue mineralization-promoting substance of claim 14, wherein calcium phosphate is selected from the group consisting of monocalcium phosphate monohydrate, monocalcium phosphate anhydrous, dicalcium phosphate dihydrate, dicalcium phosphate anhydrous, octacalcium phosphate, α-tricalcium phosphate, β-tricalcium phosphate, amorphous calcium phosphate, calcium-deficient hydroxyapatite, hydroxyapatite, fluorapatite, tetracalcium phosphate, and any combination of two or more of the foregoing. 
Claim 17 recites the tissue mineralization-promoting substance of claim 14 comprising a scaffold and a plurality of cells disposed on the scaffold wherein the plurality of cells is selected from the group consisting of osteoblasts, osteoclasts, fibroblasts, mesenchymal stem cells, embryonic stem cells, and any combination of two or more of the foregoing. 
Claim 18 recites the tissue mineralization-promoting substance of claim 14, further comprising one or more compounds selected from the group consisting of magnesium, sodium, fluorine, chlorine, sulfur, zinc, iron, silicon, selenium, strontium, copper, lithium, nickel, manganese, barium, phosphorous, aluminum, cobalt, titanium, vanadium, and any combination of two or more of the foregoing. 
Claim 19 is relied upon as discussed above. 
Claim 21 recites the substance of claim 14, further comprising one or more growth factors selected from the group consisting of a platelet-derived growth factor, a bone morphogenetic protein, an insulin-like growth factor, a transforming growth factor-β, a vascular endothelial growth factor, a fibroblast growth factor, and any combination of two or more of the foregoing. 
Claim 22 recites the tissue mineralization-promoting substance of claim 14, comprising a proportion by weight of collagen of between 20% and 80% and a proportion by weight of calcium phosphate of between 20% and 80%. 
Claim 23 recites the tissue mineralization-promoting substance of claim 14, further comprising citrate. 
Ashkar teaches articles comprising titanium-based orthopedic implants comprising osteopontin (throughout, see ¶¶ 13-28, and ¶ 19 for example) and methods of use thereof. Ashkar teaches such implants may comprise calcium (see ¶ 27 for example) or hydroxyapatite (see ¶ 12 for example), and also collagen (throughout; see ¶ 43 for example), including cross-linking of osteopontin thereto (see ¶ 51 for example). Paragraph 51 also teaches the use of cross-linkers to attach osteopontin to collagen.
Ashkar mentions osteocalcin but does not teach same coated on the implant surface (see ¶ 13). Similarly, Ashkar teaches providing collagen as a coating on their implant, but does not explicitly teach the use of type I collagen on the implant surface. However, the use of type I collagen and osteocalcin as a coating on bone implant surfaces was well known in the prior art prior to the time of applicant’s filing date.
D'Antonio teaches bone graft implants comprising a demineralized bone matrix (¶ 7 and starting at ¶ 52 for example), type I collagen (¶¶ 58-60 for example) and calcium phosphate ceramics (starting at ¶ 27 for example). See ¶¶  21-60 for example. D'Antonio teaches such implants comprising osteopontin and osteocalcin as well. See ¶¶ 52 and 59 for example.
Haudenschild teaches a scaffold that comprises further a matrix that includes osteocalcin, type I collagen and osteocalcin. See at least ¶ 16 and claims 19 and 20. Haudenschild teaches the use of osteoblasts and pluripotent osteogenic cells including mesenchymal stem cells in their matrix at  ¶ 21 and ¶ 107. Haudenschild teaches the use of manganese to enhance binding of BMP growth factors to their matrix (¶ 67).
Hu teaches that citrate ions have a tridentate structure that is similar to osteocalcin's hydroxyapatite binding motif and is thus believed to attach to mineral surface and maximize its interfacial stability.
One of ordinary skill in the art would have considered it obvious to combine the teachings of Ashkar, D’Antonio and Haudenschild, since each teach orthopedic implants comprising a coating disposed on the surface that promotes tissue mineralization, wherein such compositions include osteopontin , collagen, and hydroxyapatite (i.e. calcium phosphate). While D’Antonio and Haudenschild teach using both osteocalcin and osteopontin, one of ordinary skill in the art would have considered it obvious to incorporate osteocalcin in the implants of Ashkar or D’Antonio, since Ashkar teaches that osteocalcin is secreted by mature osteoblasts after the onset of mineralization (see Ashkar ¶ 113 for example), and since D’Antonio and Haudenschild expressly teach incorporating osteocalcin into orthopedic implants as discussed above. One of ordinary skill in the art would have been motivated to include bioactive molecules that are known to be associated with the onset of mineralization in an orthopedic implant in order to maximize incorporation of the implant into the graft area. Separately, there is prima facie reason to combine prior art elements according to known methods to yield predictable results. One of ordinary skill in the art could have combined the elements as claimed by the disclosed methods of Ashkar, D’Antonio and Haudenschild, since in combination, each element merely performs the same function as it does separately, while together offering the likelihood of enhanced engraftment given that the known functions of both osteocalcin and osteopontin are to improve orthopedic implant function.  Hu teaches that citrate ions have a tridentate structure that is similar to osteocalcin's hydroxyapatite binding motif and one of ordinary skill in the art would have had a reason to incorporate the use of citrate ions in order to promote attachment to of implant components such as osteopontin etc. to the mineral surface to maximize its stability.
Since all such compositions and methods of making and using are taught in the combined cited references, one of ordinary skill in the art would have at a reasonable expectation of success in making and using the claimed orthopedic implants. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal
As a first matter it is noted that D’Antonio has been added to this rejection (applicant’s IDS submitted 7 March 2022), which discusses the use of calcium phosphates in detail. This alone is sufficient to render applicant’s arguments unpersuasive to the rejection as newly stated. However, in an effort to be fully responsive and promote compact prosecution, applicant’s arguments are responded to as they relate to the rejection as previously set forth.
Applicant traverses by arguing that Ashkar does not teach or suggest an orthopedic implant including a surface and a coating disposed on the surface, the coating including a tissue mineralization- promoting substance, wherein the substance includes type I collagen, calcium phosphate, osteopontin, and osteocalcin. In response, this is not dispositive, since the instant rejection is not an anticipation rejection, but rather is an obviousness rejection based on a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instead, the examiner addressed this by pointing to the finding that the use of type I collagen and osteocalcin as a coating on bone implant surfaces was well known in the prior art prior to the time of applicant’s filing date.
Applicant asserts that Ashkar “only ever” discloses the use of calcium in an osteopontin glue, which is for use “with” the implants described in the reference and not as a component of the implant itself. See applicants’ arguments submitted 28 February 2022, page 8. Applicant further argues that this glue is also taught to be separate from an osteopontin coating applied to an implant, and is further not taught or suggested to include calcium phosphate as required by the claims.
This argument has been fully considered, but is not persuasive. Contrary to Applicant’s arguments that Ashkar does not teach or suggest including calcium phosphate as required by the claims, applicants attention is directed to ¶ 112 of Ashkar, which states: “Recent studies have focused on improving the osseointegration of implants into bone by coating the Ti surfaces of implants with various substances including hydroxyapatite…” Since hydroxyapatite is a type of calcium phosphate, the notion that Ashkar does not teach or suggest including calcium phosphate in implants is clearly erroneous, which alone is dispositive in maintaining the rejection. With regard to the use of calcium in an osteopontin glue, the attempt to characterize Ashkar as teaching the use of such glue “with” the implants rather than as a component of the implant itself is a distinction without a difference. Claim 14 recites “An article comprising: an orthopedic implant including a surface; and a coating disposed on the surface, the coating including a tissue mineralization-promoting substance, wherein the substance includes type I collagen, calcium phosphate, osteopontin, and osteocalcin.” Claim 14 does not distinguish between the use of such glue “with” an implant versus as a component of the implant itself, since the claim embraces any implant having the coating composition, which the osteopontin/calcium glue of Ashkar does. 
Applicant argues that the specifics of claim 22 have not been addressed. Claim 22 recites “[t]he article of claim 14, comprising a proportion by weight of collagen of between 20% and 80% and a proportion by weight of calcium phosphate of between 20% and 80%.” Differences in concentration are held to be prima facie obvious, per M.P.E.P. § 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As discussed in the rejection above, the cited prior art teaches or fairly suggests the use of both collagen and calcium phosphate, and since the only difference impart by claim 22 relate to the concentrations of components that are considered obvious, the limitations of claim 22 are not considered to be inventive. The rejection is considered proper therefore.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7 March 2022, and applicant's amendment prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633